UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7362



CURTIS LEON TAYLOR, SR.,

                                              Plaintiff - Appellant,

          versus

DANVILLE SHERIFF'S DEPARTMENT JAIL DIVISION;
PAM HOLCOMB, Nurse, T. M. ALABANZA, Doctor;
DEPUTY JENNINGS; DANVILLE POLICE DEPARTMENT;
D. W. ROBERTS; T. NEAL MORRIS, Chief; OFFICER
JONES; TERRIE RIGGINS; OFFICER MOTLEY.

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Chief District
Judge. (CA-96-661-R)


Submitted:   October 17, 1996             Decided:   October 25, 1996

Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Curtis Leon Taylor, Sr., Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a Virginia inmate, appeals from the district

court's order dismissing without prejudice his 42 U.S.C. § 1983

(1994) complaint under 28 U.S.C. § 1915A(b)(1) (1994), amended by
Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321

(1996). We have reviewed the record and the district court's opin-

ion and find no reversible error in the dismissal of Appellant's

claim of unlawful seizure and arrest. Accordingly, we affirm the

dismissal of that claim on the reasoning of the district court.
Taylor v. Danville Sheriff's Dep't Jail Division, No. CA-96-661-R
(W.D. Va. Aug. 19, 1996). With regard to Appellant's claim that he

was improperly banned from private property after being acquitted

of trespassing charges, we affirm the court's dismissal of that
claim because it is not cognizable under § 1983. Finally, the

district court denied relief on Appellant's claims of deliberate

indifference to his medical needs and denial of access to courts.
Because Appellant may be able to save these claims by amending his

complaint, the portion of the order relating to these claims is not

reviewable. See Domino Sugar Corp. v. Sugar Workers Local Union

392, 10 F.3d 1064, 1066-67 (4th Cir. 1993). Accordingly, we dismiss

that portion of the appeal. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.


                              AFFIRMED IN PART; DISMISSED IN PART


                                2